Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 2, 8, and 15 of the current application teaches similar subject matter as the prior art of White et al. (US 10,546,583.  However claims 2, 8, and 15 are allowed for the reasons pointed out by the applicant’s remarks filed on 10/25/2021.  The Terminal Disclaimer filed on 10/25/2021 has been approved and entered in order to overcome the Double Patenting Rejection.
Claims 3-7, 9-14, and 16-21 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Faaborg (US 9,632,748) discloses designating a particular computing device from a plurality of computing devices to process audio input, 
Mixter et al. (US 9,812,128) discloses device leadership negotiation among voice interface devices.
Gopalan et al. (US 10,026,399) discloses selecting a voice-enabled device to handle audio input that is detected by multiple voice-enabled devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SATWANT K SINGH/Primary Examiner, Art Unit 2672